Citation Nr: 0942980	
Decision Date: 11/12/09    Archive Date: 11/17/09

DOCKET NO.  06-39 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a kidney 
disability, including status post right nephrectomy due to 
kidney cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel




INTRODUCTION

The Veteran had active military service from September 1965 
through September 1967. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.

The issue of service connection for a kidney disability, 
including status post right nephrectomy is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

The Veteran does not have hearing loss related to his 
military service.


CONCLUSION OF LAW

The Veteran does not have hearing loss that is the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.307, 3.309, 3.385 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will attempt to obtain on behalf of 
the claimant, and (3) any evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 CFR 3.159(b)(1), removes the 
portion of the regulation which stated that VA would request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 
2008).

The Board notes that the Veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in November 
2003, March 2006, March 2007, and November 2007.  (Although 
the complete notice required by the VCAA was not provided 
until after the RO adjudicated the appellant's claim, "the 
appellant [was] provided the content-complying notice to 
which he [was] entitled."  Pelegrini, 18 Vet. App. at 122.  
Consequently, the Board does not find that the late notice 
under the VCAA requires remand to the RO.  Nothing about the 
evidence or any response to the RO's notification suggests 
that the case must be re-adjudicated ab initio to satisfy the 
requirements of the VCAA.)



Specifically regarding VA's duty to notify, the notifications 
to the Veteran apprised him of what the evidence must show to 
establish entitlement to service connection, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
Veteran's behalf.  The Veteran was apprised of the criteria 
for assigning disability ratings and for award of an 
effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Regarding VA's duty to assist, the RO obtained the Veteran's 
service treatment records (STRs), VA and private medical 
records, and provided an examination in furtherance of his 
claim.  The Board notes that a VA examination with respect to 
the issue on appeal was obtained in August 2008.  38 C.F.R. 
§ 3.159(c)(4).  When VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  The Board finds that the VA 
opinion obtained in this case was more than adequate, as it 
was predicated on a full reading of the STRs, and VA and 
private medical records in the Veteran's claims file, and 
considered all of the pertinent evidence of record, including 
the Veteran's lay statements regarding the length of time he 
had experienced problems with his hearing acuity.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion addressing 
the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  
Overall, no duty to assist was unmet.

II. Background

The Veteran contends that his reduced hearing acuity is the 
result of acoustic trauma which occurred while stationed in 
Korea.  The Veteran noted that he was assigned to an 
artillery unit where he was exposed to loud noise from 
artillery fire.  The Veteran stated that he would lay down in 
rice paddies with heavy artillery going off all around him on 
the demilitarized zone (DMZ) in Korea.  He noted that he had 
experienced decreased hearing for the past ten years.  See 
August 2008 VA examination.

Initially, the Board notes that the Veteran's DD Form 214 
shows that he served as a cook.  A review of the STR's does 
not reveal complaints related to hearing loss, and the 
Veteran's entrance and discharge examinations, dated in 
August 1965 and July 1967, both revealed normal clinical 
evaluations for the Veteran's ears.

The August 1965 audiological evaluation reported that pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
(0) 15
(0) 10
(0) 10
N/A
(0) 5
LEFT
(0) 15
(0) 10
(0) 10
N/A
(0) 5

(ASA results are noted in parentheses and ISO results are 
also noted for comparison with more recent test results.)  A 
July 1967 discharge audiological evaluation reported that 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
(5) 20
(0) 10
(5) 15
N/A
(0) 5
LEFT
(0) 15
(5) 15
(0) 10
N/A
(5) 10

An August 2008 audiological evaluation provided by the 
Nashville VA medical center (VAMC) reported that pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
25
25
25
LEFT
15
20
25
35
50

Puretone threshold averages were 26 decibels for the right 
ear, and 32 decibels for the left ear.  Speech audiometry 
revealed speech recognition ability of 84 percent in the 
right ear and of 88 percent in the left ear.  The examiner 
diagnosed the Veteran with bilateral high frequency 
sensorineural hearing loss, noting that the right ear showed 
normal hearing through 3000 Hz with a mild hearing loss at 
4000 through 8000 Hz, and the left ear showed normal hearing 
through 2000 Hz, with a mild to moderate sensorineural 
hearing loss from 3000 through 8000 Hz.  At this examination 
the Veteran noted that he had experienced problems with his 
hearing for the past ten years, but that it had been getting 
particularly bad within the past one to two years.  The 
examiner noted that the Veteran's history was positive for 
noise exposure in service, noting that he was assigned as a 
cook, but was in an artillery unit and exposed on occasion to 
gunfire in the field.  The audiologist opined that based on 
the evidence obtained in the Veteran's claims file that he 
entered and left the military with normal hearing and 
reported not noticing a hearing loss until within the past 
ten years, it would not seem likely that the hearing loss was 
related to his military noise exposure.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303.  Service connection may also be granted for any injury 
or disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  Further, it is not enough 
that an injury or disease occurred in service; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

The Board notes that for the purposes of applying the laws 
administered by VA, impaired hearing is considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of those frequencies are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.  However, the 
threshold for normal hearing is from 0 to 20 dB, and higher 
threshold levels indicate some degree of hearing loss.  See 
Hensley v. Brown, 5 Vet. App. 155 (1993).

Here, the August 2008 VA examiner diagnosed the Veteran with 
bilateral high frequency sensorineural hearing loss; however, 
the STRs do not show any in-service complaints or treatment 
related to hearing loss, and the Veteran's entrance and 
discharge examinations revealed normal hearing acuity.  
Regarding continuity of symptomatology, August 2003, the date 
of the Veteran's claim for benefits, is the earliest 
documented post-service indication of complaints related to a 
loss of hearing acuity, and at the time the Veteran filed 
this claim, he stated on his application for benefits that 
his problems with hearing began in 1975, approximately seven 
years after discharge.  In fact, during the August 2008 VA 
examination, the Veteran noted that he had only experienced 
problems with his hearing for the past ten years.  Lastly, 
the August 2008 VA examiner, after taking into account the 
Veteran's reported history of military, occupational and 
recreational noise exposure, as well as his statement that he 
had experienced problems with his hearing acuity for the past 
ten years, opined that it would not seem likely that the 
Veteran's hearing loss was related to military service.  The 
2008 VA examiner reasoned that the August 1965 entrance 
examination as well as the July 1967 discharge examination 
both revealed normal hearing acuity, and noted that the 
Veteran himself reported not noticing hearing loss until 
within the past ten years.  There is no medical evidence of 
record contradicting this examiner's opinion.

In summary, given the lack of documented continuity of 
symptomatology following discharge, including the Veteran's 
lay statements noting that his loss of hearing acuity began 
at least seven years after discharge, in conjunction with the 
lack of a medical opinion connecting any hearing loss to his 
time spent in the military, the Board finds that service 
connection on a direct basis is not warranted for hearing 
loss. 
 
Finally, sensorineural hearing loss (organic disease of the 
nervous system) was not manifested to a compensable degree 
within a year of the Veteran's separation from service, as 
the first documented post-service evidence of hearing loss 
was not shown until many years after service.  A presumption 
of service incurrence consequently may not be made.  
38 C.F.R. §§ 3.307, 3.309.

As such, the Board finds that the Veteran does not have 
hearing loss that is related to service on either a direct or 
presumptive basis.  The preponderance of the evidence is 
against his claim.


ORDER

Service connection for bilateral hearing loss is denied.


REMAND

Initially, the Board notes that in August 2003, the Veteran 
filed a claim for service connection for calculi of the 
kidney and a disfiguring scar due to kidney removal.  The RO 
characterized the Veteran's claim as a history of kidney 
stones, status-post right nephrectomy due to kidney cancer, 
and later described the issue on appeal as service connection 
for right nephrectomy due to kidney cancer.  Accordingly, the 
Board has re-characterized the issue on the title page to 
service connection for a kidney disability, including right 
nephrectomy due to kidney cancer.

The Board notes that VA is required to obtain a medical 
opinion on the question of a possible relationship to 
military service if the information and evidence of record 
does not contain sufficient competent medical evidence to 
decide the claim, but contains:  1) competent evidence of 
diagnosed disability or symptoms of disability, 2) 
establishes that the Veteran suffered an event, injury or 
disease in service, or has a presumptive disease during the 
pertinent presumptive period, and 3) indicates that the 
claimed disability may be associated with the in-service 
event, injury, or disease, or with another service-connected 
disability.  38 C.F.R. § 3.159(c)(4).  See also  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

The Veteran contends that the kidney infection he suffered 
from during military service was related to the kidney cancer 
he developed approximately eleven or twelve years later.  The 
Veteran believes that his cancer lay dormant for several 
years after discharge, and that the kidney infection was an 
early symptom of his later diagnosed cancer.  The Veteran 
also asserts that his kidney cancer, and subsequent right 
nephrectomy was the result of exposure to herbicides while 
stationed along the demilitarized zone in Korea in 1966.  See 
December 2006 substantive appeal (VA Form 9).

The Veteran's service treatment records (STRs) contain a July 
1967 Report of Medical History where the Veteran noted that 
he experienced kidney stones or blood in his urine during 
military service, and the physician's summary and elaboration 
of all personal data that is contained on the reverse side of 
the Report of Medical History, noted that the Veteran had a 
kidney infection in Korea in 1966.  The Board notes that 
although certain chronic diseases, including calculi of the 
kidney, may be presumptively service connected if they become 
manifest to a degree of 10 percent or more within one year of 
leaving qualifying military service, see 38 C.F.R. §§ 
3.307(a)(3); 3.309(a) (2009), in this case, the record only 
contains the Report of Medical History filled out by the 
Veteran noting that he experienced kidney stones, but does 
not contain medical evidence diagnosing the Veteran with 
kidney stones during service or within a year of discharge.  
Therefore, service connection is not warranted on a 
presumptive basis, and the Board finds that further 
evidentiary development is required. 

The Veteran underwent a right nephrectomy in March 1979 due 
to renal cell carcinoma.  Private treatment records noted 
that he experienced renal insufficiency related to 
nephrosclerosis due to having a single kidney secondary to 
his nephrectomy with history of renal cell carcinoma.  See 
treatment records from the Trover Clinic and Regional Medical 
Center.  

In this case, given the standard of the regulation, because 
the evidence of record indicates that the Veteran's kidney 
disability-renal cell carcinoma which led to a right 
nephrectomy "may be associated" with his period of active 
duty military service, the Board finds that a medical nexus 
opinion is required in order to fulfill the duty to assist.  
See 38 C.F.R. § 3.159(c)(4); see also McLendon.  
Specifically, a remand is required because there is no 
medical opinion of record which addresses the relationship 
between the Veteran's current kidney disability, which 
includes the residuals of a right nephrectomy in 1979 due to 
renal cell carcinoma, and the July 1967 Report of Medical 
History which noted that the Veteran experienced a kidney 
infection in Korea in 1966, and contained the Veteran's self-
report that he experienced kidney stones and blood in his 
urine during service.  Therefore, the Board finds that a 
remand is required to obtain a medical nexus opinion to 
determine whether it is at least as likely as not that any 
current kidney disability, including the residuals of the 
Veteran's renal cell carcinoma with resulting right 
nephrectomy are traceable to his time spent on active duty, 
taking into consideration the July 1967 Report of Medical 
History which documented a kidney infection in 1966, and the 
Veteran complaints regarding experiencing blood in his urine 
and kidney stones during service.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
examination conducted by a physician with 
appropriate expertise to render a nexus 
opinion regarding the medical probability 
that any current residuals of the 
Veteran's renal cell carcinoma with the 
resulting right nephrectomy, or any other 
identified current kidney disability, are 
attributable to the Veteran's active 
military service.  The physician should 
include an opinion as to whether it is at 
least as likely as not that any current 
kidney disability is, even in part, 
traceable to military service, especially 
the July 1967 Report of Medical History 
noting a kidney infection in 1966, and the 
Veteran's statement that he experienced 
blood in his urine or kidney stones in 
service.

The Veteran's claims file, including a copy 
of this remand, must be made available to 
the examiner for review in connection with 
the examination.  The AOJ should make sure 
that the examination report complies with 
this remand and answers the questions 
presented in the examination request, 
especially with respect to detailing any 
connection to military service.  If the 
report is insufficient, it should be 
returned to the examiner for necessary 
corrective action, as appropriate.

2.  After undertaking any other development 
deemed appropriate, the AOJ should consider 
the issue on appeal in light of all 
information or evidence received.  If the 
benefit sought is not granted, the Veteran 
and his representative should be furnished 
with a supplemental statement of the case 
and afforded an opportunity to respond 
before the record is returned to the Board 
for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



                 
______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


